Exhibit 10.29

 
Execution Copy
 


 


 
Amendment No. 1
 
to
 
FIRST AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


January 1, 2010


This Amendment No. 1 (this “Amendment”) to the First Amended and Restated
Employment Agreement dated December 17, 2008 (the “Employment
Agreement”) between LINN OPERATING, INC., a Delaware corporation (the
“Company”), and MARK E. ELLIS (the “Employee”) is effective, subject to the
terms set forth below, as of the date first set forth above (the “Effective
Date”) on the terms set forth herein.  LINN ENERGY, LLC, a Delaware limited
liability company, and the one hundred percent (100%) parent of the Company
(“Linn Energy”), is joining in this Amendment as it is a party to the Employment
Agreement for the limited purposes of reflecting its agreement to the matters
set forth therein as to it, but its joinder in this Amendment is not intended to
make Linn Energy the employer of the Employee for any purpose.  Capitalized
terms used and not defined herein shall have the meanings ascribed to such terms
in the Employment Agreement.
 
Whereas, the board of directors of Linn Energy (the “Board”) has authorized a
succession plan whereby the current Chairman of the Board and Chief Executive
Officer will terminate his role as Chief Executive Officer and Employee will
succeed thereto while retaining his title of President.
 
Accordingly, the parties, intending to be legally bound, agree as follows:
 
1.           Section 1.1 of the Employment Agreement is hereby amended in its
entirety and replaced by the following:


1.1           Employment; Titles; Reporting. The Company agrees to continue to
employ the Employee and the Employee agrees to continue employment with the
Company, upon the terms and subject to the conditions provided under the
Employment Agreement, as amended by this Amendment.  During the Employment Term,
the Employee will serve each of the Company and Linn Energy as the President &
Chief Executive Officer. In such capacity, the Employee will report to the Board
and otherwise will be subject to the direction and control of the Board, and the
Employee will have such duties, responsibilities and authorities as may be
assigned to him by the Board from time to time and otherwise consistent with
such position in a publicly traded


040707, 000014, 103091870.2
 
 

--------------------------------------------------------------------------------

 
 company comparable to Linn Energy which is engaged in oil and natural gas
acquisition, development and production.




2.           Section 3.1 of the Employment Agreement is hereby amended in its
entirety and replaced by the following:




3.1           Base Salary. During the Employment Term, the Employee will be
entitled to receive a base salary (“Base Salary”) at an annual rate of not less
than $600,000 for services rendered to the Company, Linn Energy, and any of its
direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices.  The Employee’s Base Salary shall be reviewed
annually by the Board and may be adjusted upward in the Board’s sole discretion,
but not downward.

 
3.
The effectiveness of this Amendment is contingent upon the effectiveness of
Amendment No. 1 to the Third Amended and Restated Employment Agreement among the
Company, Linn Energy and Michael C. Linn dated as of the date first set forth
above.


 
  IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first written above.
 
LINN OPERATING, INC.
 
By:
/s/ Michael C. Linn
Name:
Michael C. Linn
Title:
Authorized Signatory
   
EMPLOYEE
     
/s/ Mark E. Ellis
 
Mark E. Ellis
   
For the limited purposes set forth herein:
   
LINN ENERGY, LLC
   
By:
/s/ Michael C. Linn
Name:
Michael C. Linn
Title:
Executive Chairman of the Board



 
2

--------------------------------------------------------------------------------

 